DETAILED ACTION
Claims 1-26 are canceled.
Claims 17-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/24/2021 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/077,796 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. For example the functions performed by claim 17 are the same and obvious as the steps of claims 1+2+3. 
The differences between the claims is bolded below. 
While a Notice of Allowance has been mailed for 17/077,796; it has not been issued yet. As such, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending Application 17/077,796
17. (New) A processor comprising: 

a plurality cores, each core to provide one or more logical processors; 









resource management circuitry to assign a class of service (CLOS) value and a resource management identifier (RMID) value to each logical processor of the plurality of logical processors, the resource management circuitry to track a plurality resource consumption metrics related to the plurality of logical processors using the RMID values, the resource management circuitry comprising: 




a model-specific register (MSR) associated with a first logical processor of the plurality of logical processors, the MSR to store a first RMID value and a corresponding first CLOS value associated with the first logical processor; 


circuitry to map the first CLOS value to a first bandwidth enforcement value associated with a first memory and a second bandwidth enforcement value associated with a second memory; and 























memory bandwidth enforcement circuitry to limit memory requests by the first logical processor to the first memory in accordance with the first bandwidth enforcement value and to limit memory requests to the second memory in accordance with the second bandwidth enforcement value.
1. A processor comprising: 

a plurality of cores, a first core of the plurality of cores comprising multi-threaded execution circuitry to simultaneously execute instructions, the multi-threaded execution circuitry to provide a first logical processor and a second logical processor; 

an interconnect to couple the first core to a Level 3 (L3) cache; and 

resource management circuitry to assign a first resource management identifier (RMID) value and a first class of service (CLOS) value to the first logical processor, the resource management circuitry to track a plurality of different resource consumption metrics related to the first logical processor based on the first RMID value, wherein the resource management circuitry is to maintain an indication of a maximum number of RMID values to be available for association with logical processors; 

a first model-specific register (MSR) to store control data related to execution of the first logical processor, the control data comprising the first RMID value and the first CLOS value, wherein the first MSR is to store the first RMID value in a first field and to store the first CLOS value in a second field; 

cache monitoring circuitry to track cache utilization metrics associated with the first logical processor, the cache monitoring circuitry comprising: 











a second MSR to store an L3 cache occupancy value associated with the first RMID value; and 

a third MSR to store an event identifier (ID) in a first field to indicate an event to be monitored during execution of the first logical processor and to store the first RMID value in a second field to associate the event with the first logical processor, wherein the event relates to L3 cache occupancy.

2. The processor of claim 1 further comprising: memory bandwidth monitoring circuitry to track bandwidth consumed by the first logical processor over the interconnect and to report tracking results in one or more counters.  
3. The processor of claim 2 further comprising: bandwidth enforcement circuitry to limit bandwidth usage by the first logical processor based on the tracking results.


The difference in the independent claim 1 of the patent includes limitation of “an interconnect for L3, a second MSR to store an L3 cache occupancy value associated with the first RMID value; and a third MSR to store an event identifier (ID) in a first field to indicate an event to be monitored during execution of the first logical processor and to store the first RMID value in a 29 second field to associate the event with the first logical processor, wherein the event relates to L3 cache occupancy.” and the other similar limitations having more details functionality which further narrows the claim of the patent. It would have been obvious to a person of ordinary skill of the art at the time of invention to read the broader limitations of the instant application from the narrower limitation of the patent as the patent anticipates the broader limitation of the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri et al. (US 2003/0105796 A1), in view of Ikeda et al. (US 2004/0243600 A1), in further view of Rolia et al. (US 2005/0240668 A1).

Regarding claim 17, Sandri teaches a processor ([0002] central processor) comprising: 
a plurality cores, each core to provide one or more logical processors ([0002]; [0003] FIG. 7 shows an example of a microchip 700 including a plurality of processor cores. [0007] multiple logical processors on a single silicon chip); 
resource management circuitry ([0001] apparatus for controlling access among multiple processor cores or multiple threads on a common microchip to shared resources) to assign a resource management identifier (RMID) value to each logical processor of the plurality of logical processors, the resource management circuitry to track a plurality resource consumption metrics related to the plurality of logical processors using the RMID values ([0022] According to the embodiments, access by a plurality of logical processors to shared resources in a logic device may be controlled with a semaphore and a resource descriptor. A first logical processor may update the semaphore in order to obtain exclusive access to the resource descriptor (referred to hereinafter as "obtaining the semaphore lock"). The resource descriptor describes a usage allocation of the shared resources: i.e., it identifies those resources, if any, that are reserved for exclusive use by a particular logical processor, and those resources, if any, that are available. [0023-25]; wherein the resource descriptor corresponds to the RMID), the resource management circuitry comprising: 
a model-specific register (MSR) associated with a first logical processor of the plurality of logical processors, the MSR to store a first RMID value associated with the first logical processor ([0048] Resource descriptor 106 could be a register formatted into a plurality of fields each associating a resource with a logical processor identifier (LPID) and a status identifier such as a lock bit. Each field associating a resource with a LPID and a status identifier could identify the corresponding resource based on the field's position, i.e., order, within the register. Each field could be N+1 bits long, with the low-order bit acting as the lock bit and the higher-order bits holding the LPID. Each resource's LPID field would identify which, if any, logical processor had reserved the resource, and the status identifier would indicate whether the reservation was currently active.).

Sandri does not expressly teach to assign a resource management identifier (RMID) value and a class of service (CLOS) value to each logical processor of the plurality of logical processors;
a model-specific register (MSR) associated with a first logical processor of the plurality of logical processors, the MSR to store a first RMID value and a corresponding first CLOS value associated with the first logical processor;
circuitry to map the first CLOS value to a first bandwidth enforcement value associated with a first memory and a second bandwidth enforcement value associated with a second memory; and 
memory bandwidth enforcement circuitry to limit memory requests by the first logical processor to the first memory in accordance with the first bandwidth enforcement value and to limit memory requests to the second memory in accordance with the second bandwidth enforcement value.

However, Ikeda teaches to assign a resource management identifier (RMID) value and a class of service (CLOS) value ([0131] FIG. 21 shows a resource definition 820 according to the second embodiment. The resource definition 820 according to the second embodiment comprises a "Resource Name" field, "Parent Resource Name" field, a "% HOST_TYPE %" field, a "% SUBNET %" field, a "% SERVICEGROUP %" field, a "% CPU_USAGE %" field, a "% TRANSACTION_NUM %" field, and a "% VOLUMESIZE %" field. The "Resource Name" field is used to define a name that identifies a management target… The "% SERVICEGROUP %" field is used to define the type of a service that is provided by a resource. [0088] The "Service" field is used to define the authorities that are granted to the management targets. For example, an authority identified by "Gold" is granted to "User A", whereas an authority identified by "Silver" is granted to "User B". In this instance, "User A" is not allowed to use "Volume 002" 610. The reason is that "User A" does not have an authority identified by "Silver", which is granted to "Volume 002" 610.) to each logical processor of the plurality of logical processors;
a model-specific register (MSR) associated with a first logical processor of the plurality of logical processors, the MSR to store a first RMID value and a corresponding first CLOS value ([0131] The resource definition 820 is a table for storing the information about the operation status. FIG. 21 shows a resource definition 820 according to the second embodiment. The resource definition 820 according to the second embodiment comprises a "Resource Name" field, "Parent Resource Name" field, a "% HOST_TYPE %" field, a "% SUBNET %" field, a "% SERVICEGROUP %" field, a "% CPU_USAGE %" field, a "% TRANSACTION_NUM %" field, and a "% VOLUMESIZE %" field.) associated with the first logical processor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with the teachings of Sandri to consider a service type/class of service in addition to a resource name field when managing and tracking resource usage status. The modification would have been motivated by the desire of managing resource utilization. (See at least Ikeda’s [0088])

Sandri and Ikeda do not expressly teach circuitry to map the first CLOS value to a first bandwidth enforcement value associated with a first memory and a second bandwidth enforcement value associated with a second memory; and 
memory bandwidth enforcement circuitry to limit memory requests by the first logical processor to the first memory in accordance with the first bandwidth enforcement value and to limit memory requests to the second memory in accordance with the second bandwidth enforcement value.

However, Rolia teaches circuitry to map the first CLOS value to a first bandwidth enforcement value associated with a first memory and a second bandwidth enforcement value associated with a second memory ([0025] Class of service designations correspond to each application and may be different even if the same customer operates multiple different applications on system 100. [0026] Class of service designations correspond to each application and may be different even if the same customer operates multiple different applications on system 100. [0027] Resource pools 114, 116 and 118 include a range of resources including resource 122 to resource 124, resource 126 to resource 128 and resource 130 to resource 132 respectively. Each range of resources may include one or more different resources arranged in different organizational schemes as appropriate for the particular customers/applications being served and as required logistically by the system setup. For example, resources can be pooled according to the type of resource (i.e., pools of storage devices, pools of processors, pools of graphics rendering processors or pools of network nodes), the quality of the resources, (i.e., pools of high-availability devices and pools of medium reliability devices or low-cost devices) or any other logical method of grouping the resources. Additional groupings of these resources may be implemented either logically or physically to better provide for the different classes of service as needed. [0052] Class of Service component 332 processes the requested class of service for each of the applications. Applications specifying a class of service typically want to ensure at least a minimum level of processing responsiveness or throughput from a computing facility utility during one or more different dates or time periods. Each class of service provides different degrees of assurance that the performance will occur as scheduled and with the level of efficiency desired. In one implementation, four different types of class of service can be specified including: a static class of service, a guaranteed time varying class of service, a predictable best effort class of service and best effort class of service.); and 
memory bandwidth enforcement circuitry to limit memory requests by the first logical processor to the first memory in accordance with the first bandwidth enforcement value and to limit memory requests to the second memory in accordance with the second bandwidth enforcement value ([0060] Despite these attempts to avoid a conflict, occasionally it may be necessary to arbitrate which applications are entitled to a requested but limited resource (408). Arbitration implemented in accordance with the present invention may be required to provide the resource to one application and deny the resource to other applications contending for the same resource and/or class of service. Consequently, arbitration takes into account the contracted class of service and the corresponding pricing penalties paid by the computing utility facility when the class of service and resource requirements is not met. [0087]; [0108] For example, the updated demand profile may be used to recalculate entitlement profiles associated with various applications and their subsequent policing based upon these profiles. This can further affect the computing facility's throttling or limiting resource allocation when an application requests more resources than specified in its entitlement profile or clawback or taking back resources when an application does not release resources in a timely manner consistent with the entitlement profile and allocation scheme.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rolia with the teachings of Sandri and Ikeda to utilize a class of service value to enforce resource access. The modification would have been motivated by the desire of ensuring an application/thread/logical processor does not hoard resources from other requestors.

Regarding claim 26, Sandri teaches wherein a limited number of RMID values are available, the processor comprising a storage to store an indication of the number of RMID values (The resource descriptor describes a usage allocation of the shared resources: i.e., it identifies those resources, if any, that are reserved for exclusive use by a particular logical processor, and those resources, if any, that are available. [0048] Resource descriptor 106 could be a register formatted into a plurality of fields each associating a resource with a logical processor identifier (LPID) and a status identifier such as a lock bit. Each field associating a resource with a LPID and a status identifier could identify the corresponding resource based on the field's position, i.e., order, within the register. Each field could be N+1 bits long, with the low-order bit acting as the lock bit and the higher-order bits holding the LPID. Each resource's LPID field would identify which, if any, logical processor had reserved the resource, and the status identifier would indicate whether the reservation was currently active.).

Regarding claim 27, Sandri teaches wherein the first logical processor is to execute threads of a first application or first virtual machine (VM) associated with the RMID value ([0022] According to the embodiments, access by a plurality of logical processors to shared resources in a logic device may be controlled with a semaphore and a resource descriptor.).
In addition, Ikeda teaches a CLOS value ([0131] FIG. 21 shows a resource definition 820 according to the second embodiment. The resource definition 820 according to the second embodiment comprises a "Resource Name" field, "Parent Resource Name" field, a "% HOST_TYPE %" field, a "% SUBNET %" field, a "% SERVICEGROUP %" field, a "% CPU_USAGE %" field, a "% TRANSACTION_NUM %" field, and a "% VOLUMESIZE %" field. The "Resource Name" field is used to define a name that identifies a management target… The "% SERVICEGROUP %" field is used to define the type of a service that is provided by a resource. [0088] The "Service" field is used to define the authorities that are granted to the management targets. For example, an authority identified by "Gold" is granted to "User A", whereas an authority identified by "Silver" is granted to "User B". In this instance, "User A" is not allowed to use "Volume 002" 610. The reason is that "User A" does not have an authority identified by "Silver", which is granted to "Volume 002" 610.).

Regarding claim 28, Rolia teaches wherein limiting memory requests comprises delaying one or more of the transactions associated with the first logical processor in accordance with the first bandwidth enforcement value or the second bandwidth enforcement value ([0091] To resolve this dilemma, one implementation of the present invention determines if at least one application's request for resources can be deferred until a later time (1004). In one implementation, deferring the application has no operational impact on the application and does not cause the computing facility to lose revenue or incur any penalties directly or indirectly for deferring the selected application. The selected application is then instructed to delay a random period of time before resubmitting the request for the resources thereby allowing another application to receive the resource requested (1006).).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri, Ikeda, and Rolia, as applied to claim 17, in further view of Haghighi et al. (US 9,239,784 A1).

Regarding claim 18, Rolia teaches different resources (see Rolia’s [0027]) but neither Sandri, Ikeda, nor Rolia expressly teach wherein the first memory comprises a first type of memory and the second memory comprises a second type of memory different from the first type of memory.
	However, Haghighi teaches wherein the first memory comprises a first type of memory and the second memory comprises a second type of memory different from the first type of memory (Col. 3, lines 27-47: the system memory, such as dynamic random access memory (DRAM), may be considered as cache memory from the standpoint of applications and/or operating systems operating on the user device. The full memory resources or the full addressable information space of the user device may include various levels of cache (e.g. L1, L2, and/or L3), system memory, and extension of the memory resources onto storage resources of the user device (e.g. flash memory, hard disk, etc.).).
	
It would have been obvious to one of ordinary skill in the art to combine the teachings of Haghighi with the teachings of Sandri, Ikeda, and Rolia to further define the resources as different type of memory resources. The modification would have been motivated by the desire of combining known elements to obtain predictable results.

Regarding claim 19, Haghighi teaches wherein the first memory comprises a cache memory and the second memory comprises a dynamic random access memory (DRAM) (Col. 3, lines 27-47: the system memory, such as dynamic random access memory (DRAM), may be considered as cache memory from the standpoint of applications and/or operating systems operating on the user device. The full memory resources or the full addressable information space of the user device may include various levels of cache (e.g. L1, L2, and/or L3), system memory, and extension of the memory resources onto storage resources of the user device (e.g. flash memory, hard disk, etc.).).

Regarding claim 20, Haghighi teaches wherein the first type of memory is to be accessed with lower latency than the second type of memory (Col. 12, lines 48-60: Referring now to FIG. 3, a schematic diagram illustrating an example memory resource hierarchy 300… Accordingly, memory 140, 150, 160, 170 and storage resources may be organized in the hierarchy 300 of access latencies, size, and data access granularity to provide various levels of storage performance for a variety of data that may be stored and/or accessed by the processors 130, such as for the purpose of executing applications.).

Regarding claim 21, Haghighi teaches wherein the first memory and second memory are to be operable at different levels of a memory hierarchy (Col. 12, lines 48-60: Referring now to FIG. 3, a schematic diagram illustrating an example memory resource hierarchy 300 of the user device 120, in accordance with embodiments of the disclosure, is discussed. Often times processors 130 of user devices may operate at speeds (e.g. clock rates) such that for many applications, bottlenecks in performance may arise from locality, proximity, and/or access latencies of data. Accordingly, memory 140, 150, 160, 170 and storage resources may be organized in the hierarchy 300 of access latencies, size, and data access granularity to provide various levels of storage performance for a variety of data that may be stored and/or accessed by the processors 130, such as for the purpose of executing applications.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sandri, Ikeda, and Rolia, as applied to claim 17, in further view of Zhao et al. (US 2011/0087843 B1).

Regarding claim 22, Sandri, Ikeda, nor Rolia expressly teach further comprising: circuitry to track cache utilization metrics associated with the first logical processor and to associate the cache utilization metrics with the RMID value, the cache utilization metrics to be reported in one or more counter registers.
	
However, Zhao teaches further comprising: circuitry to track cache utilization metrics associated with the first logical processor and to associate the cache utilization metrics with the RMID value, the cache utilization metrics to be reported in one or more counter registers ([0034] As discussed above, in many embodiments, the cache 110 is set up using N-way associativity. And although it would be possible to track the RMID for every cache line in the entire cache, this 100% cache line tracking mechanism may not be cost-effective. Because cache line usage follows a generally random pattern, it may be more efficient to track a subset of the entire number of sets that make up the cache and still be relatively effective in determining the percentage of overall cache lines being utilized by each process. It is generally possible to get a snap shot of overall cache utilization per process by tracking the RMIDs of a small percentage of the total number of cache lines.).
	
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teaching of monitoring resource usage (i.e., cache
line usage) using a resource monitoring identification (RMID) as taught by Zhao with teaching
of Sandri, Ikeda, and Rolia. The modification would have been obvious because RMIDs and resource descriptors are used for the same purpose which is resource monitoring.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri, Ikeda, and Rolia, as applied to claim 17, in further view of Aithal et al. (US 9,559,973 B1).

Regarding claim 23, Sandri teaches managing resource requests by logical processors as cited above, Rolia teaches a bandwidth monitoring system as cited above but neither Sandri, Ikeda, nor Rolia expressly teach further comprising: memory bandwidth monitoring circuitry comprising one or more counters to count memory requests by the first logical processor to the first memory and the second memory.

	However, Aithal teaches further comprising: memory bandwidth monitoring circuitry comprising one or more counters to count memory requests by the first logical processor to the first memory and the second memory (Col. 15, lines 29-33: bins—This is an array of bandwidth utilization counters where the name is a configurable percentage and the value is the number of samples that had a bandwidth utilization greater than or equal to the configured threshold of the bin.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aithal with the teachings of Sandri, Ikeda, and Rolia to utilize counters as part of the bandwidth monitoring system as taught by Rolia. The modification would have been motivated by the desire of keeping track of actual bandwidth usage for billing among other things.

Regarding claim 24, Aithal teaches wherein the memory bandwidth enforcement circuitry is to use count values from the one or more counters to determine when to limit the memory requests by the first logical processor to the first memory or the second memory (Col. 11, lines 1-10: Each report indicates the maximum bandwidth utilization and the time that the maximum was determined and a set of counters for up to 10 bandwidth utilization thresholds.).

Regarding claim 25, Aithal teaches wherein the memory bandwidth monitoring circuitry is to maintain a running average of the bandwidth consumed by at least the first logical processor (Col. 10, lines 49-57: Running Average Bandwidth Utilization—Since bandwidth utilization might not be computed on an exact time boundary, it might not be possible to compute the running average by simply adding together n samples of bandwidth utilization. Instead, the Running Average Bandwidth Utilization could be calculated as the Sum of all egress byte samples divided by the sum of all sample durations such that the sum of the sample durations is close to the running average period.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Portolani et al. (US 8,027,354 B1) Network Consolidation for Virtualized Servers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195